Citation Nr: 1042735	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, the Veteran testified in support of this claim 
before the undersigned Veterans Law Judge via Video Conference 
Hearing at the St. Petersburg, Florida RO.  A July 2010 letter 
informed the Veteran that the Board was not able to produce a 
written transcript of the hearing before the undersigned.  The 
Veteran elected to request a second hearing before the Board at 
the RO (Travel Board). Therefore, the case must be remanded in 
order to schedule and provide the Veteran with a new hearing. 38 
C.F.R. § 20.717 (2010).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the St. Petersburg RO at the 
earliest available opportunity.  The RO 
should notify the Veteran and his 
representative of the date and time of the 
hearing in accordance with 38 C.F.R. § 
20.704(b) (2010).  After the hearing, the 
claims file should be returned to the Board 
for further consideration in accordance with 
current appellate procedures.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


